FILED

UNITED STATES DlSTRICT COURT

FoR THE DISTRICT oF CoLUMBIA FEB 2 4 gg"
clerk, u. . ‘ ~
Courts fo§tn%l;frir,i iifa
ca

Julissa Lora-Hemandez )
Wilfredo Gonzalez-Lora, )
)
Plaintiffs, )
)

v. ) civil Action NO.  (
)
United States Department of Justice, )
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs’ pro se complaint and
applications for leave to proceed irl forma pauperis ("IFP").' The Court will grant the IFP
applications and dismiss the case. Pursuant to 28 U.S.C. § l9l5(e), the Court is required to
dismiss a complaint upon a detennination that it, among other grounds, fails to state a claim upon
which relief can be granted. 28 U.S.C. § l9l5(e)(2)(B)(ii); see § l9l 5A (requiring same of
prisoner complaints).

Plaintiffs are a daughter and her incarcerated father described as a "nominal
plaintiff/petitioner." Compl. at l. They sue the United States under the Federal Tort Claims Act,
28 U.S.C. §§ l346(b), 2671-2680, "for the emotional, physical hardship inflicted upon [the
daughter] after the defendant illegally, knowingly and intentionally fabricate[d] evidence to

convict her father when she was a child . . . ." Compl. at 2. Plaintiffs seek 825 million in

' As a prisoner, plaintiff Wilfredo Gozalez-Lora has not complied with the Prison
Litigation Reform Act ("PLRA") by providing a certified copy of his trust fund account
statement for the six months preceding this complaint. See 28 U.S.C. § l9l5(a)(2). Because the
case will be dismissed prior to determining this plaintiffs ability to pay any or all of the filing
fee, the Court will forego the formality of first directing his compliance with the PLRA.

monetary damages. If the alleged facts are proven true, the father’s conviction would be invalid.
Thus, the incarcerated plaintiff cannot recover monetary damages without first showing that he
has invalidated the conviction by "revers[al] on direct appeal, expunge[ment] by executive order,
declar[ation of invalidity] by a state tribunal authorized to make such determination, or . . . a
federal court’s issuance of a writ of habeas corpus." Heck v. Humphrey, 512 U.S. 477, 486-87
(l994). Because the daughter’s claim is predicated on the father’s conviction that is not shown to
have been invalidated, it, too, fails. See Bell Atlantic Corp. v. Twombly, 555 U.S. 544, 555
(2007) (a plaintiff’s "[f]actual allegations must be enough to raise a right to relief above the
speculative level . . . .") (citations omitted). A separate Order of dismissal accompanies this

Memorandum Opinion.

F"é § Unite'd States District Judge
Date: Jan'®?y , 201 1